Citation Nr: 1814566	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida. 

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

First, remand is required to secure any outstanding records.  During the hearing, the Veteran identified that he had been treated at various VA facilities, to include those in Bath, New York; Gainesville, Florida; Miami, Florida; and East Orange, New Jersey.  Those records have been associated with the claims file.  The Veteran also testified that he received treatment in Ocala in 2014.  However, those records have not been secured.  On remand, these records must be associated with the claims file.  

As to the claim for an initial compensable rating for bilateral hearing loss, the Veteran testified that his disability has worsened since his last VA examination in January 2013.  Therefore, the Board finds that a remand is warranted to provide the Veteran with a new VA examination to assess the current nature, extent, and severity of his disability.  See 38 U.S.C. § 5103A (d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to the claim for service connection for a skin disorder, the Veteran testified that he believes that his condition may be secondary to his exposure to Agent Orange while in service.  It is also the Veteran's contention that he was exposed to various chemicals as a result of his military occupational specialty as a mechanic.   

The Veteran's medical records, dated in 2011, show that he currently suffers from a skin disorder which covers his entire body.  The Veteran testified that his condition has not resolved.  The Board further notes that there is no diagnosis of chloracne or other acneform disease consistent with chloracne of record; however, the nature of the skin condition is unknown.  To date, the Veteran has not been afforded a VA examination to determine the current nature, onset and etiology of his claimed skin condition.  Thus, this matter must be remanded for an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding and updated records of treatment, to specifically include any records from the Ocala VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  Next, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.

3.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of his skin condition.  The entire record should be made available to and reviewed by the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

The VA examiner is requested to identify all currently-diagnosed skin disorders, to include whether the Veteran has chloracne or any other acneform disease consistent with chloracne.  The examiner must also determine whether it is at least as likely as not that any current skin disorder is related to or had its onset in service, or is related to in-service exposure to an herbicide agent or various chemicals as a result of his military occupational specialty as a mechanic.

A complete rationale should be provided for any opinion stated.  If the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and afford him an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




